The court
being of opinion, that upon the principle of the cases of Tolson v. Elwes, 1 Leigh 436, Meze v. Howver, Id. 442, and especially of the case of Burnett v. Harwell, 3 Leigh 89, the action was improperly *158brought at the relation of Isaac and Daniel Leighton; ^ tkat-t ghoui¿ have been at the relation of Denison Rose, the plaintiff in the execution in the declaration mentioned, reversed the judgment of the court below, sustaine<^ the demurrer to the declaration, and gave judgment for the defendants.